Exhibit 10.1

 

Execution Version

 

Venoco, Inc.

 

87/8% Senior Notes due 2019

 

unconditionally guaranteed as to the

payment of principal, premium,
if any, and interest by the entities listed
on Schedule 1

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

 

February 15, 2011

Merrill Lynch, Pierce, Fenner & Smith

 

Incorporated                   

 

BMO Capital Markets Corp.
As representatives of the several Purchasers
named in Schedule I to the Purchase Agreement

 

 

 

c/o Merrill Lynch, Pierce, Fenner & Smith

 

Incorporated         

 

One Bryant Park, 22nd Floor

 

New York, New York 10036

 

 

Ladies and Gentlemen:

 

Venoco, Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the Purchasers (as defined herein) upon the terms set forth in the Purchase
Agreement (as defined herein) $500,000,000 in aggregate principal amount of its
87/8% Senior Notes due 2019, which are unconditionally guaranteed by the
entities listed on Schedule 1 hereto (the “Guarantors”).  As an inducement to
the Purchasers to enter into the Purchase Agreement and in satisfaction of a
condition to the obligations of the Purchasers thereunder, the Company and the
Guarantors agree with the Purchasers for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

 

1.             Certain Definitions.  For purposes of this Exchange and
Registration Rights Agreement (this “Agreement”), the following terms shall have
the following respective meanings:

 

“Additional Interest” shall have the meaning assigned thereto in Section 2(c).

 

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

1

--------------------------------------------------------------------------------


 

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

 

“Closing Date” shall mean the date on which the Securities are initially issued.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“EDGAR System” means the EDGAR filing system of the Commission and the rules and
regulations pertaining thereto promulgated by the Commission in Regulation S-T
under the Securities Act and the Exchange Act, in each case as the same may be
amended or succeeded from time to time (and without regard to format).

 

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

 

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder, as the same
may be amended or succeeded from time to time.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a).

 

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c).

 

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a).

 

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a).

 

“Guarantor” shall have the meaning assigned thereto in the introductory
paragraph.

 

The term “holder” shall mean each of the Purchasers and other persons who
acquire Securities from time to time (including any successors or assigns), in
each case for so long as such person owns any Securities.

 

“Indenture” shall mean the indenture, dated as of February 15, 2011, among the
Company, the Guarantors and U.S. Bank National Association, as trustee, as the
same may be amended from time to time.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

 

2

--------------------------------------------------------------------------------


 

The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated as of February 10,
2011, among the Purchasers, the Company and the Guarantors relating to the
Securities.

 

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) (provided that any Exchange Security that, pursuant
to the last two sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the Resale Period); (ii) in the circumstances
contemplated by Section 2(b), a Shelf Registration Statement registering such
Security under the Securities Act has been declared or becomes effective and
such Security has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) subject to Section 8(b), such Security is actually sold by the
holder thereof pursuant to Rule 144 under circumstances in which any legend
borne by such Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company or pursuant to
the Indenture; or (iv) such Security shall cease to be outstanding.

 

“Registration Default” shall have the meaning assigned thereto in Section 2(c).

 

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a).

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

 

“Rule 144,” “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” shall
mean, in each case, such rule promulgated by the Commission under the Securities
Act (or any successor provision), as the same may be amended or succeeded from
time to time.

 

“Securities” shall mean, collectively, the $500,000,000 in aggregate principal
amount of the Company’s 87/8% Senior Notes due 2019 to be issued and sold to the
Purchasers, and securities issued in exchange therefor or in lieu thereof
pursuant to the Indenture.  Each Security is entitled to the benefit of the
guarantees provided by the Guarantors in the Indenture (the “Guarantees”) and,
unless the context otherwise requires, any reference

 

3

--------------------------------------------------------------------------------


 

herein to a “Security,” an “Exchange Security” or a “Registrable Security” shall
include a reference to the related Guarantees.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.

 

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b).

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.

 

“Trustee” shall mean U.S. Bank National Association, as trustee under the
Indenture, together with any successors thereto in such capacity.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 

2.             Registration Under the Securities Act.

 

(a)           Except as set forth in Section 2(b) below, the Company and the
Guarantors agree to file under the Securities Act no later than 180 days after
the Closing Date, or if the 180th day is not a Business Day, the first Business
Day thereafter, a registration statement relating to an offer to exchange (such
registration statement, the “Exchange Registration Statement”, and such offer,
the “Exchange Offer”) any and all of the Securities for a like aggregate
principal amount of debt securities issued by the Company and guaranteed by the
Guarantors, which debt securities and guarantees are substantially identical to
the Securities and the related Guarantees, respectively (and are entitled to the
benefits of the Indenture), except that they have been registered pursuant to an
effective registration statement under the Securities Act and do not contain
provisions for Additional Interest contemplated in Section 2(c) below (such new
debt securities hereinafter called “Exchange Securities”).  The Company and the
Guarantors agree to use all commercially reasonable efforts to cause the
Exchange Registration Statement to become effective under the Securities Act no
later than 270 days after the Closing Date or, if the 270th day is not a
Business Day, the first Business Day thereafter.  The Exchange Offer will be
registered under the Securities Act on the appropriate form and will comply with
all applicable tender offer rules and regulations under the Exchange Act. 
Unless the Exchange Offer would not be permitted by applicable law or Commission
policy, the Company further agrees to use all commercially reasonable efforts to
(i) commence the Exchange Offer promptly (but no later than 10 Business Days)
following the Effective Time of such Exchange Registration Statement, (ii) hold
the Exchange Offer open for at least 20 Business Days in accordance with
Regulation 14E promulgated by the Commission under the Exchange Act and
(iii) exchange Exchange Securities for all Registrable Securities that have been
validly tendered and not properly withdrawn promptly following the expiration of
the Exchange Offer.  The Exchange Offer will be deemed to have been “completed”
only upon the Company having exchanged, pursuant to the Exchange Offer, Exchange
Securities for all Registrable Securities that have been validly tendered and
not properly withdrawn before the expiration of the Exchange Offer, which shall
be on a date that is at least 20 and not

 

4

--------------------------------------------------------------------------------


 

more than 30 Business Days following the commencement of the Exchange Offer. 
The Company and the Guarantors agree (x) to include in the Exchange Registration
Statement a prospectus for use in any resales by any holder of Exchange
Securities that is a broker-dealer and (y) to keep such Exchange Registration
Statement effective for a period (the “Resale Period”) beginning when Exchange
Securities are first issued in the Exchange Offer and ending upon the earlier of
the expiration of the 180th day after the Exchange Offer has been completed or
such time as such broker-dealers no longer own any Registrable Securities.  With
respect to such Exchange Registration Statement, such holders shall have the
benefit of the rights of indemnification and contribution set forth in
Subsections 6(a), (c), (d) and (e).

 

(b)           If (i) on or prior to the time the Exchange Offer is completed
existing law or Commission interpretations are changed such that the debt
securities or the related guarantees received by holders other than Restricted
Holders in the Exchange Offer for Registrable Securities are not or would not
be, upon receipt, transferable by each such holder without restriction under the
Securities Act, (ii) the Effective Time of the Exchange Registration Statement
is not within 270 days following the Closing Date and the Exchange Offer has not
been completed within 30 Business Days of such Effective Time or (iii) any
holder of Registrable Securities notifies the Company prior to the 20th Business
Day following the completion of the Exchange Offer that: (A) it is prohibited by
law or Commission policy from participating in the Exchange Offer, (B) it may
not resell the Exchange Securities to the public without delivering a prospectus
and the prospectus contained in the Exchange Registration Statement is not
appropriate or available for such resales or (C) it is a broker-dealer and owns
Securities acquired directly from the Company or an affiliate of the Company,
then the Company and the Guarantors shall, in lieu of (or, in the case of clause
(iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act no later than 90 days after the time
such obligation to file arises (but no earlier than 180 days after the Closing
Date), a “shelf” registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement”).  The Company and
the Guarantors agree to use all commercially reasonable efforts to cause the
Shelf Registration Statement to become or be declared effective no later than
180 days after such Shelf Registration Statement filing obligation arises (but
no earlier than 270 days after the Closing Date); provided, that if at any time
the Company is or becomes a “well-known seasoned issuer” (as defined in
Rule 405) and is eligible to file an “automatic shelf registration statement”
(as defined in Rule 405), then the Company and the Guarantors shall file the
Shelf Registration Statement in the form of an automatic shelf registration
statement as provided in Rule 405.  The Company and the Guarantors agree to use
all commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective for a period ending on the earlier of the second
anniversary of the Effective Time or such time as there are no longer any
Registrable Securities outstanding.  No holder shall be entitled to be named as
a selling securityholder in the Shelf Registration Statement or to use the
prospectus forming a part thereof for resales of Registrable Securities unless
such holder is an Electing Holder.  The Company and the Guarantors agree, after
the Effective Time of the Shelf Registration Statement and promptly upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, to use all commercially reasonable efforts to enable such holder to use
the prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such holder as a
selling securityholder in the Shelf Registration Statement (whether by
post-effective amendment thereto or by filing a prospectus pursuant to
Rules 430B and 424(b) under the

 

5

--------------------------------------------------------------------------------


 

Securities Act identifying such holder), provided, however, that nothing in this
sentence shall relieve any such holder of the obligation to return a completed
and signed Notice and Questionnaire to the Company in accordance with
Section 3(d)(iii).

 

(c)           In the event that (i) the Company and the Guarantors have not
filed the Exchange Registration Statement or the Shelf Registration Statement on
or before the date on which such registration statement is required to be filed
pursuant to Section 2(a) or Section 2(b), respectively, or (ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or before the date on which such
registration statement is required to become or be declared effective pursuant
to Section 2(a) or Section 2(b), respectively, or (iii) the Exchange Offer has
not been completed within 30 Business Days after the Effective Time of the
Exchange Registration Statement relating to the Exchange Offer (if the Exchange
Offer is then required to be made) or (iv) any Exchange Registration Statement
or Shelf Registration Statement required by Section 2(a) or Section 2(b) is
filed and declared effective but shall thereafter either be withdrawn by the
Company or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein without being
succeeded immediately by an additional registration statement filed and declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, as
liquidated damages for such Registration Default, subject to the provisions of
Section 9(b), additional interest (“Additional Interest”), in addition to the
Base Interest, shall accrue on the outstanding principal amount of the
Registrable Securities then outstanding at a per annum rate of 0.25% for the
first 90 days of the Registration Default Period, at a per annum rate of 0.50%
for the second 90 days of the Registration Default Period, at a per annum rate
of 0.75% for the third 90 days of the Registration Default Period and at a per
annum rate of 1.0% thereafter for the remaining portion of the Registration
Default Period.  Additional Interest shall accrue and be payable only with
respect to a single Registration Default at any given time, notwithstanding the
fact that multiple Registration Defaults may exist at such time.

 

(d)           The Company shall take, and shall cause the Guarantors to take,
all actions necessary or advisable to be taken by it to ensure that the
transactions contemplated herein are effected as so contemplated, including all
actions necessary or desirable to register the Guarantees under any Exchange
Registration Statement or Shelf Registration Statement, as applicable.

 

(e)           Any reference herein to a registration statement or prospectus as
of any time shall be deemed to include any document incorporated, or deemed to
be incorporated, therein by reference as of such time; and any reference herein
to any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.

 

3.             Registration Procedures.

 

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a) or Section 2(b), the following provisions shall apply:

 

(a)           At or before the Effective Time of the Exchange Registration or
any Shelf Registration, whichever may occur first, the Company shall qualify the
Indenture under the Trust Indenture Act.

 

6

--------------------------------------------------------------------------------


 

(b)           In the event that such qualification would require the appointment
of a new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.

 

(c)           In connection with the Company’s and the Guarantors’ obligations
with respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall:

 

(i)            prepare and file with the Commission, no later than 180 days
after the Closing Date, or if the 180th day is not a Business Day, the first
Business Day thereafter, an Exchange Registration Statement on any form which
may be utilized by the Company and the Guarantors and which shall permit the
Exchange Offer and resales of Exchange Securities by broker-dealers during the
Resale Period to be effected as contemplated by Section 2(a), and use all
commercially reasonable efforts to cause such Exchange Registration Statement to
become effective no later than 270 days after the Closing Date or, if the 270th
day is not a Business Day, the first Business Day thereafter;

 

(ii)           as soon as practicable prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;

 

(iii)          promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Registration Statement, and
confirm such advice in writing, (A) when such Exchange Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of the receipt of any comments by the Commission and by the blue
sky or securities commissioner or regulator of any state with respect thereto or
any request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Exchange Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, (F) of the occurrence of any event that causes the Company to
become an “ineligible issuer” as defined in Rule 405, or (G) if at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements

 

7

--------------------------------------------------------------------------------


 

of the Securities Act and the Trust Indenture Act or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(iv)          in the event that the Company and the Guarantors would be
required, pursuant to Section 3(c)(iii)(G), to notify any broker-dealers holding
Exchange Securities, promptly prepare and furnish to each such holder a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of such Exchange Securities during the Resale
Period, such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

 

(v)           use all commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such Exchange Registration
Statement or any post-effective amendment thereto at the earliest practicable
date;

 

(vi)          use all commercially reasonable efforts to (A) register or qualify
the Exchange Securities under the securities laws or blue sky laws of such
jurisdictions no later than the commencement of the Exchange Offer, to the
extent required by such laws, (B) keep such registrations or qualifications in
effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions until the expiration of the
Resale Period, (C) take any and all other actions as may be reasonably necessary
or advisable to enable each broker-dealer holding Exchange Securities to
consummate the disposition thereof in such jurisdictions and (D) obtain the
consent or approval of each governmental agency or authority, whether federal,
state or local, which may be required to effect the Exchange Registration, the
Exchange Offer and the offering and sale of Exchange Securities by
broker-dealers during the Resale Period; provided, however, that neither the
Company nor the Guarantors shall be required for any such purpose to (1) qualify
as a foreign corporation in any jurisdiction wherein it would not otherwise be
required to qualify but for the requirements of this Section 3(c)(vi),
(2) consent to general service of process in any such jurisdiction or become
subject to taxation in any such jurisdiction or (3) make any changes to its
certificate of incorporation or by-laws or other governing documents or any
agreement between it and its stockholders;

 

(vii)         obtain a CUSIP number for all Exchange Securities, not later than
the applicable Effective Time; and

 

(viii)        comply with all applicable rules and regulations of the
Commission, and make generally available to its securityholders no later than
eighteen months after the Effective Time of such Exchange Registration
Statement, an “earning statement” of the Company and its subsidiaries complying
with Section 11(a) of the Securities Act (including, at the option of the
Company, Rule 158 thereunder).

 

(d)           In connection with the Company’s and the Guarantors’ obligations
with respect to the Shelf Registration, if applicable, the Company and the
Guarantors shall:

 

8

--------------------------------------------------------------------------------


 

(i)            prepare and file with the Commission, within the time periods
specified in Section 2(b), a Shelf Registration Statement on any form which may
be utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use all
commercially reasonable efforts to cause such Shelf Registration Statement to
become effective within the time periods specified in Section 2(b);

 

(ii)           mail the Notice and Questionnaire to the holders of Registrable
Securities (A) not less than 30 days prior to the anticipated Effective Time of
the Shelf Registration Statement or (B) in the case of an “automatic shelf
registration statement” (as defined in Rule 405), mail the Notice and
Questionnaire to the holders of Registrable Securities not later than the
Effective Time of such Shelf Registration Statement, and in any such case no
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement, and no holder shall be entitled to use the prospectus
forming a part thereof for resales of Registrable Securities at any time, unless
and until such holder has returned a completed and signed Notice and
Questionnaire to the Company;

 

(iii)          after the Effective Time of the Shelf Registration Statement,
upon the request of any holder of Registrable Securities that is not then an
Electing Holder, promptly send a Notice and Questionnaire to such holder;
provided that the Company shall not be required to take any action to name such
holder as a selling securityholder in the Shelf Registration Statement or to
enable such holder to use the prospectus forming a part thereof for resales of
Registrable Securities until such holder has returned a completed and signed
Notice and Questionnaire to the Company;

 

(iv)          as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission to the extent such documents are not publicly available on
the Commission’s EDGAR System;

 

(v)           comply with the provisions of the Securities Act with respect to
the disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 

(vi)          provide the Electing Holders and not more than one counsel for all
the Electing Holders the reasonable opportunity to participate in the
preparation of such Shelf Registration Statement, each prospectus included
therein or filed with the Commission and each amendment or supplement thereto
(excluding any document that is to be incorporated by reference into a Shelf
Registration Statement);

 

(vii)         for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at

 

9

--------------------------------------------------------------------------------


 

reasonable times at the Company’s principal place of business or such other
reasonable place for inspection of such financial and other information and
books and records of the Company by the Inspector (as defined below) on behalf
of the persons referred to in Section 3(d)(vi) who shall certify to the Company
that they have a current intention to sell the Registrable Securities pursuant
to the Shelf Registration, and cause the officers, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary (and in the case of counsel, not
violate an attorney-client privilege, in such counsel’s reasonable belief), in
the judgment of the respective counsel referred to in Section 3(d)(vi), to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act; provided, however, that the foregoing inspection and information
gathering on behalf of the Electing Holders shall be conducted by one counsel
designated by the holders of at least a majority in aggregate principal amount
of the Registrable Securities held by the Electing Holders at the time
outstanding (the “Inspector”) and provided further that each such party shall be
required to maintain in confidence and not to disclose to any other person any
information or records reasonably designated by the Company as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such Shelf Registration Statement
or otherwise), or (B) such person shall be required so to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such person shall have given the Company prompt
prior written notice of such requirement), or (C) such information is required
to be set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to such Shelf Registration Statement or an amendment
or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement, as the case may be, complies
with applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 

(viii)        promptly notify each of the Electing Holders and confirm such
advice in writing, (A) when such Shelf Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (B) the
receipt of any comments by the Commission and by the blue sky or securities
commissioner or regulator of any state with respect thereto or any request by
the Commission for amendments or supplements to such Shelf Registration
Statement or prospectus or for additional information, (C) of the issuance by
the Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or threatening of any proceedings for
that purpose, (D) if at any time the representations and warranties of the
Company set forth in Section 5 cease to be true and correct in all material
respects, (E) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (F) the occurrence of any event that causes the Company to become an
“ineligible issuer” as defined in Rule 405, or (G) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or

 

10

--------------------------------------------------------------------------------


 

post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(ix)           use all commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such Shelf Registration Statement
or any post-effective amendment thereto at the earliest practicable date;

 

(x)            if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder specifies should be included therein relating to the terms of
the sale of such Registrable Securities, including information with respect to
the principal amount of Registrable Securities being sold by such Electing
Holder, the name and description of such Electing Holder, the offering price of
such Registrable Securities and any discount, commission or other compensation
payable in respect thereof and with respect to any other terms of the offering
of the Registrable Securities to be sold by such Electing Holder; and make all
required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;

 

(xi)           furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder, in each case in the form most
recently provided to such person by the Company, in connection with the offering
and sale of the Registrable Securities covered by the prospectus (including such
preliminary and summary prospectus) or any supplement or amendment thereto;

 

(xii)          use all commercially reasonable efforts to (A) register or
qualify the Registrable Securities to be included in such Shelf Registration
Statement under such securities laws or blue sky laws of such jurisdictions as
any Electing Holder shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration Statement is required to remain effective
under Section 2(b) and for so long as may be necessary

 

11

--------------------------------------------------------------------------------


 

to enable any such Electing Holder to complete its distribution of Registrable
Securities pursuant to such Shelf Registration Statement, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each such
Electing Holder to consummate the disposition in such jurisdictions of such
Registrable Securities and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Shelf Registration or the offering or sale in connection
therewith or to enable the selling holder or holders to offer, or to consummate
the disposition of, their Registrable Securities; provided, however, that
neither the Company nor the Guarantors shall be required for any such purpose to
(1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;

 

(xiii)         unless any Registrable Securities shall be in book-entry only
form, cooperate with the Electing Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold,
which certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;

 

(xiv)        obtain a CUSIP number for all Securities that have been registered
under the Securities Act, not later than the applicable Effective Time;

 

(xv)         notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Agreement
pursuant to Section 9(h) and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be; and

 

(xvi)        comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Shelf Registration Statement an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).

 

(e)           In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.  Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G), such Electing
Holder shall forthwith discontinue the disposition of Registrable Securities
pursuant to the Shelf Registration Statement applicable to such Registrable
Securities until such Electing Holder shall have received copies of such amended
or supplemented prospectus, and if so directed by the Company, such Electing
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than

 

12

--------------------------------------------------------------------------------


 

permanent file copies, of the prospectus covering such Registrable Securities in
such Electing Holder’s possession at the time of receipt of such notice.

 

(f)            In the event of a Shelf Registration, in addition to the
information required to be provided by each Electing Holder in its Notice and
Questionnaire, the Company may require such Electing Holder to furnish to the
Company such additional information regarding such Electing Holder and such
Electing Holder’s intended method of distribution of Registrable Securities as
may be required in order to comply with the Securities Act.  Each such Electing
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Electing Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
or omits to state any material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Electing Holder or the disposition of such
Registrable Securities, an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

 

(g)           Until the expiration of one year after the Closing Date, the
Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144) to, resell any of the Securities that have been reacquired by any of
them except pursuant to an effective registration statement, or a valid
exemption from the registration requirements, under the Securities Act.

 

(h)           As a condition to its participation in the Exchange Offer, each
holder of Registrable Securities shall furnish, upon the request of the Company,
a written representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).

 

4.             Registration Expenses.

 

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Agreement,
including (a) all Commission and any FINRA registration, filing and review fees
and expenses including

 

13

--------------------------------------------------------------------------------


 

reasonable fees and disbursements of not more than one counsel for the Eligible
Holders in connection with such registration, filing and review, (b) all fees
and expenses in connection with the qualification of the Registrable Securities
and the Exchange Securities, as applicable, for offering and sale under the
State securities and blue sky laws referred to in Section 3(d)(xii) and
determination of their eligibility for investment under the laws of such
jurisdictions as the Electing Holders may designate, including any reasonable
fees and disbursements of not more than one counsel for the Electing Holders in
connection with such qualification and determination, (c) all expenses relating
to the preparation, printing, production, distribution and reproduction of each
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities or
Exchange Securities, as applicable, for delivery and the expenses of printing or
producing any selling agreements and blue sky or legal investment memoranda and
all other documents in connection with the offering, sale or delivery of
Securities or Exchange Securities, as applicable, to be disposed of (including
certificates representing the Securities or Exchange Securities, as applicable),
(d) messenger, telephone and delivery expenses relating to the offering, sale or
delivery of Securities or Exchange Securities, as applicable, and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) reasonable fees, disbursements and
expenses of counsel and independent certified public accountants of the Company,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (i) any fees charged by securities
rating services for rating the Registrable Securities or the Exchange
Securities, as applicable, and (j) fees, expenses and disbursements of any other
persons, including special experts, retained by the Company in connection with
such registration (collectively, the “Registration Expenses”).  To the extent
that any Registration Expenses are incurred, assumed or paid by any holder of
Registrable Securities, Securities or Exchange Securities, as applicable, the
Company shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor.  Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions, if any, and transfer taxes, if any,
attributable to the sale of such Registrable Securities and Exchange Securities,
as applicable, and the fees and disbursements of any counsel or other advisors
or experts retained by such holders (severally or jointly), other than the
counsel and experts specifically referred to above.

 

5.             Representations and Warranties.

 

Each of the Company and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, each Purchaser and each of the holders from time
to time of Registrable Securities that:

 

(a)           Each registration statement covering Registrable Securities,
Securities or Exchange Securities, as applicable, and each prospectus (including
any preliminary or summary prospectus) contained therein or furnished pursuant
to Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of

 

14

--------------------------------------------------------------------------------


 

the circumstances then existing; and at all times subsequent to the Effective
Time when a prospectus would be required to be delivered under the Securities
Act, other than from (i) such time as a notice has been given to holders of
Registrable Securities pursuant to Section 3(c)(iii)(G) or
Section 3(d)(viii)(G) until (ii) such time as the Company furnishes an amended
or supplemented prospectus pursuant to Section 3(c)(iv) or Section 3(e), each
such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(c) or
Section 3(d), as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by a holder of Registrable Securities
expressly for use therein.

 

(b)           Any documents incorporated by reference in any prospectus referred
to in Section 5(a), when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing; provided, however, that
this representation and warranty shall not apply to any statements or omissions
made in reliance upon and in conformity with information furnished in writing to
the Company by a holder of Registrable Securities expressly for use therein.

 

(c)           The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict in any material respect with or result in a material breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) result in any violation of the provisions of the certificate of
incorporation, as amended, or the by-laws or other governing documents, as
applicable, of the Company or the Guarantors or (iii)  result in any violation
of any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the consummation by the Company and the
Guarantors of the transactions contemplated by this Agreement, except (x) the
registration under the Securities Act of the Registrable Securities and the
Exchange Securities, as applicable, and qualification of the Indenture under the
Trust Indenture Act, (y) such consents, approvals, authorizations, registrations
or qualifications as may be required under state securities or blue sky laws in
connection with the offering and distribution of the Registrable Securities and
the Exchange Securities, as applicable, and (z) such consents, approvals,
authorizations, registrations or qualifications that have been obtained and are
in full force and effect as of the date hereof.

 

(d)           This Agreement has been duly authorized, executed and delivered by
the Company and by the Guarantors.

 

15

--------------------------------------------------------------------------------


 

6.             Indemnification and Contribution.

 

(a)           Indemnification by the Company and the Guarantors.  The Company
and the Guarantors, jointly and severally, will indemnify and hold harmless each
of the holders of Registrable Securities included in an Exchange Registration
Statement and each of the Electing Holders as holders of Registrable Securities
included in a Shelf Registration Statement against any losses, claims, damages
or liabilities, joint or several, to which such holder or such Electing Holder
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Exchange Registration Statement or any Shelf
Registration Statement, as the case may be, under which such Registrable
Securities or Exchange Securities were registered under the Securities Act, or
any preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any such holder or any such Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each such holder and each such Electing Holder for any and all legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor the Guarantors shall be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such person expressly for use therein.

 

(b)           Indemnification by the Electing Holders.  Each Electing Holder
shall agree severally and not jointly, to (i) indemnify and hold harmless the
Company, the Guarantors and all other Electing Holders of Registrable Securities
included in such Shelf Registration Statement, against any losses, claims,
damages or liabilities to which the Company, the Guarantors or such other
Electing Holders may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such registration statement, or any
preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any Electing Holder, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Electing Holder expressly for use
therein, and (ii) reimburse the Company and the Guarantors for any legal or
other expenses reasonably incurred by the Company and the Guarantors in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that no such Electing Holder shall be
required to undertake liability to any person under this Section 6(b) for any
amounts in excess of the dollar amount of the proceeds to be received by such
Electing Holder from the sale of such Electing Holder’s Registrable Securities
pursuant to such registration.

 

16

--------------------------------------------------------------------------------


 

(c)           Notices of Claims, Etc.  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of written notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b).  In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the prior written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)           Contribution.  If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6(d), no Electing
Holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
any Registrable Securities (after deducting any

 

17

--------------------------------------------------------------------------------


 

fees, discounts and commissions applicable thereto) exceeds the amount of any
damages which such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The holders’ obligations in
this Section 6(d) to contribute shall be several in proportion to the principal
amount of Registrable Securities registered by them and not joint.

 

(e)           The obligations of the Company and the Guarantors under this
Section 6 shall be in addition to any liability which the Company or the
Guarantors may otherwise have and shall extend, upon the same terms and
conditions, to each officer, director and partner of each holder, each Electing
Holder, and each person, if any, who controls any of the foregoing within the
meaning of the Securities Act; and the obligations of the holders and the
Electing Holders contemplated by this Section 6 shall be in addition to any
liability which the respective holder or Electing Holder may otherwise have and
shall extend, upon the same terms and conditions, to each officer and director
of the Company or the Guarantors and to each person, if any, who controls the
Company within the meaning of the Securities Act, as well as to each officer and
director of the other holders and to each person, if any, who controls such
other holders within the meaning of the Securities Act.

 

7.             Underwritten Offerings.

 

Each holder of Registrable Securities hereby agrees with the Company and each
other such holder that no holder of Registrable Securities may participate in
any underwritten offering hereunder unless (a) the Company gives its prior
written consent to such underwritten offering, (b) the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each holder of
Registrable Securities participating in such underwritten offering agrees to
sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each holder of
Registrable Securities participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.  The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

 

8.             Rule 144.

 

(a)           Facilitation of Sales Pursuant to Rule 144.  The Company covenants
to the holders of Registrable Securities that to the extent it shall be required
to do so under the Exchange Act, the Company shall timely file the reports
required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.  Upon the request of any holder of Registrable
Securities in connection with that holder’s sale pursuant

 

18

--------------------------------------------------------------------------------


 

to Rule 144, the Company shall deliver to such holder a written statement as to
whether it has complied with such requirements.

 

(b)           Availability of Rule 144 Not Excuse for Obligations under
Section 2.  The fact that holders of Registrable Securities may become eligible
to sell such Registrable Securities pursuant to Rule 144 shall not (1) cause
such Securities to cease to be Registrable Securities or (2) excuse the
Company’s and the Guarantors’ obligations set forth in Section 2 of this
Agreement, including without limitation the obligations in respect of an
Exchange Offer, Shelf Registration and Additional Interest.

 

9.             Miscellaneous.

 

(a)           No Inconsistent Agreements.  The Company represents, warrants,
covenants and agrees that it has not granted, and shall not grant, registration
rights with respect to Registrable Securities, Exchange Securities or
Securities, as applicable, or any other securities which would be inconsistent
with the terms contained in this Agreement.

 

(b)           Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Purchasers and the holders from time to time
of the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.  Time shall
be of the essence in this Agreement.

 

(c)           Notices.  All notices, requests, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand, if delivered personally, by facsimile or
by courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 370 17th Street, Suite 3900, Denver, Colorado 80202, and if to
a holder, to the address of such holder set forth in the security register or
other records of the Company, or to such other address as the Company or any
such holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

 

(d)           Parties in Interest.  All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto, the holders from time to time of the
Registrable Securities and the respective successors and assigns of the
foregoing.  In the event that any transferee of any holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such transferee shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of this Agreement.  If the Company shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.

 

(e)           Survival.  The respective indemnities, agreements,
representations, warranties and each other provision set forth in this Agreement
or made pursuant hereto shall remain in full

 

19

--------------------------------------------------------------------------------


 

force and effect regardless of any investigation (or statement as to the results
thereof) made by or on behalf of any holder of Registrable Securities, any
director, officer or partner of such holder, or any controlling person of any of
the foregoing, and shall survive delivery of and payment for the Registrable
Securities pursuant to the Purchase Agreement, the transfer and registration of
Registrable Securities by such holder and the consummation of an Exchange Offer.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

(g)           Headings.  The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 

(h)           Entire Agreement; Amendments.  This Agreement and the other
writings referred to herein (including the Indenture and the form of Securities)
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter.  This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding.  Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.

 

(i)            Inspection.  For so long as this Agreement shall be in effect,
this Agreement and a complete list of the names and addresses of all the record
holders of Registrable Securities shall be made available for inspection and
copying on any Business Day by any holder of Registrable Securities for proper
purposes only (which shall include any purpose related to the rights of the
holders of Registrable Securities under the Securities, the Indenture and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(c) and at the office of the Trustee under the Indenture.

 

(j)            Counterparts.  This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.

 

(k)           Severability.  If any provision of this Agreement, or the
application thereof in any circumstance, is held to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such provision in every other respect and of the remaining
provisions contained in this Agreement shall not be affected or impaired
thereby.

 

20

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us six counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers, the Guarantors
and the Company.  It is understood that your acceptance of this letter on behalf
of each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

 

Very truly yours,

 

 

 

Venoco, Inc.

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Name: Timothy M. Marquez

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Whittier Pipeline Corporation

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Name: Timothy M. Marquez

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

TexCal Energy (LP) LLC

 

 

 

By: Venoco, Inc., its Manager

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Name: Timothy M. Marquez

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

TexCal Energy (GP) LLC

 

 

 

 

 

By: Venoco, Inc., its Manager

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Name: Timothy M. Marquez

 

 

Title: Chief Executive Officer

 

21

--------------------------------------------------------------------------------


 

 

TexCal Energy South Texas L.P.

 

 

 

By: TexCal Energy (GP) LLC, as general partner

 

 

 

 

 

By: Venoco, Inc., its Manager

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Name: Timothy M. Marquez

 

 

Title: Chief Executive Officer

 

22

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

 

By:

/s/ J. Lex Maultsby

 

Name:

J. Lex Maultsby

 

Title:

Managing Director

 

 

 

 

 

BMO Capital Markets Corp.

 

 

 

 

 

By:

/s/ Michael P. Stuckey

 

Name:

Michael P. Stuckey

 

Title:

Managing Director

 

 

 

 

 

 

On behalf of each of the Purchasers

 

 

23

--------------------------------------------------------------------------------


 

Schedule 1

 

Whittier Pipeline Corporation

 

TexCal Energy (LP) LLC

 

TexCal Energy (GP) LLC

 

TexCal Energy South Texas L.P.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Venoco, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE:  [DATE] *

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Venoco, Inc. (the “Company”) 87/8%
Senior Notes due 2019 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof.  In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response].  Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you.  If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Venoco, Inc., 370
17th Street, Suite 3900, Denver, Colorado 80202, (303) 626-8300.

 

--------------------------------------------------------------------------------

* Not less than 28 calendar days from date of mailing.

 

A-2

--------------------------------------------------------------------------------


 

Venoco, Inc.

 

Notice of Registration Statement
and
Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Venoco, Inc. (the
“Company”) and the Purchasers named therein.  Pursuant to the Exchange and
Registration Rights Agreement, the Company has filed or will file with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form [       ] (the “Shelf Registration Statement”)
for the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Company’s 87/8% Senior Notes due 2019
(the “Securities”).  A copy of the Exchange and Registration Rights Agreement
has been filed as an exhibit to the Shelf Registration Statement and can be
obtained from the Commission’s website at www.sec.gov.  All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Exchange and Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement.  In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response].  Beneficial
owners of Registrable Securities who do not properly complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

 

Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), against
certain loses arising out of an untrue statement, or the alleged untrue
statement, of a material fact in the Shelf Registration Statement or the related
prospectus or the omission, or alleged omission, to state a material fact
required to be stated in such Shelf Registration Statement or the related
prospectus, but only to the extent such untrue statement or omission, or alleged
untrue statement or omission, was made in reliance on and in conformity with the
information provided in this Notice and Questionnaire.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-4

--------------------------------------------------------------------------------


 

QUESTIONNAIRE

 

(1)         (a)       Full legal name of Selling Securityholder:

 

 

(b)         Full legal name of registered Holder (if not the same as in
(a) above) of Registrable Securities listed in Item (3) below:

 

 

(c)          Full legal name of DTC Participant (if applicable and if not the
same as (b) above) through which Registrable Securities listed in Item (3) below
are held:

 

 

(2)         Address for notices to Selling Securityholder:

 

 

 

Telephone:

Fax:

Contact Person:

E-mail for Contact Person:

 

(3)         Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

(a)                     Principal amount of Registrable Securities beneficially
owned:                                                        
CUSIP No(s). of such Registrable
Securities:                                                                                     

 

(b)                     Principal amount of Securities other than Registrable
Securities beneficially owned:                       
                                                                                                                                                             
CUSIP No(s). of such other
Securities:                                                                                               

 

(c)                      Principal amount of Registrable Securities that the
undersigned wishes to be included in the Shelf Registration Statement:  CUSIP
No(s). of such Registrable Securities to be included in the Shelf Registration
Statement:

 

(4)         Beneficial Ownership of Other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

(5)         Individuals who exercise dispositive powers with respect to the
Securities:

 

If the Selling Securityholder is not an entity that is required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act (a
“Reporting Company”), then the Selling Securityholder must disclose the name of
the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities.  Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record.  In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.

 

(a)                     Is the holder a Reporting Company?

 

                                                            Yes   
o                                 No    o

 

If “No”, please answer Item (5)(b).

 

(b)               List below the individual or individuals who exercise
dispositive powers with respect to the Securities:

 

 

 

 

Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.

 

(6)         Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

(7)         Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder.  Such Registrable Securities may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of sale, at varying prices determined at the time of sale, or at
negotiated prices.  Such sales may be effected in transactions (which may
involve crosses or block transactions) (i) on any national securities exchange
or quotation service on which the Registered Securities may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options.  In connection with sales of the

 

A-6

--------------------------------------------------------------------------------


 

Registrable Securities or otherwise, the Selling Securityholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume.  The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.

 

State any exceptions here:

 

 

 

 

Note:  In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.

 

8)             Broker-Dealers:

 

The Commission requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Shelf Registration Statement.  In addition, the Commission requires that all
Selling Securityholders that are registered broker-dealers be named as
underwriters in the Shelf Registration Statement and related Prospectus, even if
they did not receive the Registrable Securities as compensation for underwriting
activities.

 

(a)                     State whether the undersigned Selling Securityholder is
a registered broker-dealer:

 

Yes   o                                 No    o

 

(b)                     If the answer to (a) is “Yes”, you must answer (i) and
(ii) below, and (iii) below if applicable.  Your answers to (i) and (ii) below,
and (iii) below if applicable, will be included in the Shelf Registration
Statement and related Prospectus.

 

·                              (i)            Were the Securities acquired as
compensation for underwriting activities?

 

Yes    o                                 No   o

 

If you answered “Yes”, please provide a brief description of the
transaction(s) in which the Securities were acquired as compensation:

 

 

·                              (ii)           Were the Securities acquired for
investment purposes?

 

Yes    o                                 No    o

 

(iii)                   If you answered “No” to both (i) and (ii), please
explain the Selling Securityholder’s reason for acquiring the Securities:

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

(c)                      State whether the undersigned Selling Securityholder is
an affiliate of a registered broker-dealer and, if so, list the name(s) of the
broker-dealer affiliate(s):

 

Yes   o                                 No   o

 

 

 

(d)                     If you answered “Yes” to question (c) above:

 

(i)                         Did the undersigned Selling Securityholder purchase
Registrable Securities in the ordinary course of business?

 

Yes   o                                 No   o

 

If the answer is “No” to question (d)(i), provide a brief explanation of the
circumstances in which the Selling Securityholder acquired the Registrable
Securities:

 

 

 

(ii)                      At the time of the purchase of the Registrable
Securities, did the undersigned Selling Securityholder have any agreements,
understandings or arrangements, directly or indirectly, with any person to
dispose of or distribute the Registrable Securities?

 

Yes   o                                 No   o

 

If the answer is “Yes” to question (d)(ii), provide a brief explanation of such
agreements, understandings or arrangements:

 

 

 

If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you will be
named as an underwriter in the Shelf Registration Statement and the related
Prospectus.

 

(9)        Hedging and short sales:

 

(a)                     State whether the undersigned Selling Securityholder has
or will enter into “hedging transactions” with respect to the Registrable
Securities:

 

Yes   o                                 No   o

 

If “Yes”, provide below a complete description of the hedging transactions into
which the undersigned Selling Securityholder has entered or will enter and the
purpose of such hedging transactions, including the extent to which such hedging
transactions remain in place:

 

 

 

 

A-8

--------------------------------------------------------------------------------


 

(b)                     Set forth below is Interpretation A.65 of the
Commission’s July 1997 Manual of Publicly Available Interpretations regarding
short selling:

 

·                                                      “An issuer filed a
Form S-3 registration statement for a secondary offering of common stock which
is not yet effective.  One of the selling shareholders wanted to do a short sale
of common stock “against the box” and cover the short sale with registered
shares after the effective date.  The issuer was advised that the short sale
could not be made before the registration statement becomes effective, because
the shares underlying the short sale are deemed to be sold at the time such sale
is made.  There would, therefore, be a violation of Section 5 if the shares were
effectively sold prior to the effective date.”

 

By returning this Notice and Questionnaire, the undersigned Selling
Securityholder will be deemed to be aware of the foregoing interpretation.

 

*      *      *      *      *

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).

 

The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act.  Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

A-9

--------------------------------------------------------------------------------


 

(i) To the Company:

 

 

 

 

Venoco, Inc.

 

 

 

370 17th Street, Suite 3900

 

 

 

Denver, Colorado 80202

 

 

 

Attention: [               ]

 

 

 

 

(ii) With a copy to:

 

 

 

 

Davis Graham & Stubbs LLP

 

 

 

1550 Seventeenth Street, Suite 500

 

 

 

Denver, Colorado 80202

 

 

 

Attention: John A. Elofson

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above.  This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

 

A-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

Selling Securityholder

 

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

 

 

A-11

--------------------------------------------------------------------------------


Exhibit B

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

U.S. Bank, National Association

Venoco, Inc.

c/o U.S. Bank, National Association

[Address of Trustee]

 

Attention:  Trust Officer

 

Re:          U.S. Bank, National Association (the “Company”)

87/8% Senior Notes due 2019

 

 

Dear Sirs:

 

Please be advised that                                       has transferred
$                                                     aggregate principal amount
of the above-referenced Notes pursuant to an effective Registration Statement on
Form [      ] (File No. 333-            ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

 

Dated:

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

(Name)

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

--------------------------------------------------------------------------------